         Case 1:19-cv-02399-RDM Document 39 Filed 10/02/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

 ANDREW G. MCCABE,

                                    Plaintiff,
                                                      No. 19-cv-2399
                      v.
                                                      Hon. Randolph D. Moss
 WILLIAM P. BARR, in his official
                                                      United States District Judge
 capacity as Attorney General of the United
 States, et al.,

                                 Defendants.



  GOVERNMENT’S UNOPPOSED MOTION FOR 6-DAY EXTENSION OF TIME TO
       CONDUCT CONFERENCE OF COUNSEL UNDER RULE 26(f) AND
                    LOCAL CIVIL RULE 16.3(a)

       As part of its September 25, 2020 Order setting the Initial Scheduling Conference for

October 28, 2020, the Court ordered counsel to “confer at least 21 days prior to the date of the

Initial Scheduling Conference to discuss each of the matters outlined in Local Civil Rule

16.3(c)” — i.e., by October 7, 2020. ECF No. 38 at 1.

       Defendants William P. Barr, in his official capacity as U.S. Attorney General; U.S.

Department of Justice; Christopher A. Wray, in his official capacity as Director of the Federal

Bureau of Investigation; and Federal Bureau of Investigation move for a six-day extension of

time to conduct the conference of counsel under Rule 26(f) and Local Civil Rule 16.3(a), from

October 7, 2020, to October 13, 2020. The government does not seek to modify the date of the

Initial Scheduling Conference or the deadline to submit the joint Local Civil Rule 16.3(d) report.

Plaintiff Andrew G. McCabe does not oppose to this requested extension. This request is

supported by good cause, as set forth below:




                                                 1
            Case 1:19-cv-02399-RDM Document 39 Filed 10/02/20 Page 2 of 3




       1.       Due to obligations in other cases and other personal responsibilities, government

counsel are not mutually available for the conference of counsel under Rule 26(f) and Local

Civil Rule 16.3(a) on or before October 7, 2020, the current deadline to conduct the conference.

The government thus requests a six-day extension of time to conduct the conference of counsel

under Rule 26(f) and Local Civil Rule 16.3(a), from October 7, 2020, to October 13, 2020.

       2.       The government does not seek to modify the date of the Initial Scheduling

Conference. The government also does not seek to modify the deadline to submit the joint Local

Civil Rule 16.3(d) report, which would remain due “no fewer than 7 days prior to the date of the

Initial Scheduling Conference.” ECF No. 38 at 1.

       3.       In accordance with Local Civil Rule 7(m), government counsel conferred with

counsel for plaintiff Andrew G. McCabe about this motion to extend the deadline to conduct the

conference of counsel under Rule 26(f) and Local Civil Rule 16.3(a). Plaintiff’s counsel advised

that they do not oppose the motion.

       4.       A proposed order is attached.




                                                 2
       Case 1:19-cv-02399-RDM Document 39 Filed 10/02/20 Page 3 of 3




Dated: October 2, 2020                   Respectfully submitted,

                                         JEFFREY BOSSERT CLARK
                                         Acting Assistant Attorney General

                                         CHRISTOPHER R. HALL
                                         Assistant Branch Director

                                          /s/ Garrett Coyle
                                         JUSTIN M. SANDBERG
                                         Senior Trial Counsel
                                         GARRETT COYLE
                                         KYLA M. SNOW
                                         Trial Attorneys
                                         U.S. Department of Justice
                                         Civil Division, Federal Programs Branch
                                         1100 L Street NW
                                         Washington, DC 20005
                                         Phone: (202) 616-8016
                                         Fax: (202) 616-8470
                                         Email: garrett.coyle@usdoj.gov

                                         Counsel for Defendants




                                     3
